                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                         January 03, 2019
                                 UNITED STATES DISTRICT COURT
                                                                                                        David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

HACIENDA RECORDS, LP,                                      §
                                                           §
           Plaintiff,                                      §
VS.                                                        § CIVIL ACTION NO. 2:14-CV-19
                                                           §
RUBEN RAMOS, et al,                                        §
                                                           §
           Defendants.                                     §

                              MEMORANDUM OPINION & ORDER

         Pending before the Court are Plaintiff/Counter-Defendants’ Hacienda Records and

Recording Studio, Inc.; Hacienda Records, L.P.; Latin America Entertainment, LLC;

Rick Garcia; and Roland Garcia, Sr.’s (deceased) (collectively “Hacienda”) Application

for Attorneys’ Fees and Costs (D.E. 222) and Motion for Appellate Related Attorneys’

Fees and Costs (D.E. 251), to which Defendants/Counter-Claimants Ruben Ramos; Hugo

Guerrero; Arturo Rene Serrata; Arnold Martinez, Individually and on Behalf of Gilbert

Martinez’s Heirs; Leticia “Letty” Salcedo, Individually and on Behalf of the Estate of

Jesus “Jesse” Salcedo; Adan Sanchez; and Ruben Guanajuato (collectively “Claimants”)

and their attorney, David Showalter, have responded (D.E. 230, 254) and Hacienda has

replied (D.E. 237, 255).1


1
  Claimants filed a motion to strike Hacienda’s Reply to Claimants’ Objections and Response to Hacienda’s Motion
for Appellate Related Fees and Costs on the grounds that it exceeds the 25-page limit for motions and responses set
by the Court. D.E. 256. Claimants further move the Court to sanction Hacienda and its counsel $5,600 for
“vexatiously multiplying this litigation and for disregarding the Court’s prior instructions not to file any additional
briefing in this case.” Id., p. 4. The Court previously rejected Claimants’ attempt to include Hacienda’s table of
contents, table of authorities, and attached evidence in the 25-page limit for motions and responses. See D.E. 201, p.
8. Moreover, while the Court did not explicitly grant Hacienda leave to file a reply regarding appellate attorneys’
fees, it also did not prohibit Hacienda from doing so. Claimants’ motion to strike and for sanctions (D.E. 256) is

1 / 30
         For the reasons set out below, the Court awards Hacienda attorneys’ fees in the

amount of $236,544.50 and costs in the amount of $58,101.15.

I. Procedural Background

         This case involves an ongoing copyright-ownership dispute that has been the

subject of numerous lawsuits between Tejano recording companies and Tejano music

artists represented by attorney David Showalter.2 Giving rise to this action, on January

13, 2014, Attorney Showalter sent Hacienda a letter requesting: copies of contracts or

agreements purportedly between Claimant Ramos and Hacienda with respect to certain

songs recorded by Hacienda and sung by Ramos; documents reflecting the quantities of

products manufactured and sold by Hacienda that embody Ramos’s works; any

accountings owed to Ramos for the exploitation of his works, and any payments owed to

Ramos for the exploitation of his works. The letter also requested that Hacienda

immediately cease and desist from any unlicensed exploitations of Ramos’s works.

         On January 21, 2014, Hacienda filed the present declaratory judgment action

against Ramos, seeking a declaration that: Hacienda owns the copyright to certain sound

recordings; Ramos and his assigns have no copyright to the sound recordings; any

copyright registrations by Ramos to the sound recordings are invalid, and Hacienda has

not infringed on any copyright to the sound recordings. Additional Defendants, Cross-

DENIED, and Hacienda’s request for attorneys’ fees in the amount of $2,500 to respond to the motion to strike and
for sanctions is also DENIED.
2
   See Guzman v. Hacienda Records & Recording Studio, Inc., 808 F.3d 1031 (5th Cir. 2015); Tempest Publ’g, Inc.
v. Hacienda Records & Recording Studio, Inc., 141 F. Supp. 3d 712 (S.D. Tex. 2015); Sanchez v. Hacienda Records
& Recording Studio, Inc., 42 F. Supp. 3d 845 (S.D. Tex. 2014); Guajardo v. Freddie Records, Inc., 2014 WL
12605052 (S.D. Tex. Dec. 12, 2014), R. & R. adopted, 2015 WL 12791484 (S.D. Tex. Mar. 11, 2015), order
corrected, 2015 WL 12791487 (S.D. Tex. Apr. 27, 2015); Guerrero v. Martinez, 2011 WL 5155831 (S.D. Tex. Oct.
27, 2011); Sanchez v. Freddie Records, Inc., 2011 WL 3606808 (S.D. Tex. Aug. 10, 2011).

2 / 30
Defendants, and Counter-Claimants were later joined, culminating in the filing of a Third

Amended Counterclaim and Cross-Claim against Hacienda Records and related

individuals/entities regarding numerous other songs by Martinez, Salcedo, Sanchez, and

Guanajuato (“Songwriter Claimants”) and Ramos, Serrata, and Guerrero (“Performer

Claimants”). Claimants’ causes of action included copyright infringement, violations of

the Digital Millennium Copyright Act (DMCA), violations of the Racketeer Influenced

and Corrupt Organizations Act (RICO), fraud/fraudulent inducement, breach of fiduciary

duty, breach of contract, and breach of the duty of good faith and fair dealing. Claimants

also sought their own declaratory judgment that: Claimants were the owners of all rights

and copyrights in certain works; Hacienda was not entitled to possess or exploit

Claimants’ works, and Claimants were entitled to an accounting for all revenue and

profits from Hacienda for its exploitation of their works.

         Hacienda voluntarily dismissed without prejudice its Second Amended Complaint,

but later revived its declaratory judgment claims in its Amended Answer to Third

Amended Counterclaim and Cross-Claims and Hacienda’s Counterclaim. Upon

Claimants’ Motion for Voluntary Dismissal with Prejudice on August 28, 2015, many of

the claims asserted in their Third Amended Counterclaim and Cross-Claim were

dismissed, resulting in the following Claimants and claims: (1) Guanajuato’s claims for

copyright infringement and violation of the DMCA; (2) Guerrero, Serrata, and Ramos’s

claims for breach of contract, breach of the duty of good faith and fair dealing, and

attorney’s fees under Texas law; (3) Guerrero and Serrata’s breach of fiduciary duty


3 / 30
claims; and (4) Guanajuato, Guerrero, Serrata, and Ramos’s claims for a declaratory

judgment “that Claimants are entitled to an accounting for all revenue and profits from

[Hacienda’s] exploitation of the Works.”

         On September 30, 2015, the Court granted in part Hacienda’s Motion for

Judgment on the Pleadings and dismissed Guanajuato, Guerrero, and Serrata for lack of

standing because, between 2010 and 2012, they had each assigned and/or transferred

various rights to Attorney Showalter through assignments and special powers of attorney,

including the “exclusive right to enforce any legal rights in respect of the Works and

administer any and all rights and revenue received or recovered as a result of the Works,

whether as the result of litigation or otherwise.” The same Claimants had already

“vigorously litigated the standing issue in Guajardo and lost,” but they continued to

assert standing and pursue their claims against Hacienda in this action. Hacienda

Records, L.P. v. Ramos, 718 Fed. App’x 223, 224 (5th Cir. 2018) (citing Guajardo, 2015

WL 12791484 at *3–6). At this point, only the claims of Ramos—who did not execute a

special power of attorney—remained.

         On November 2, 2015, the Court granted Hacienda’s motion for summary

judgment against Ramos and dismissed his claims for breach of contract, breach of the

duty of good faith and fair dealing, attorney’s fees under Texas law, and a declaratory

judgment. The Court also granted Hacienda’s motion to strike Ramos’ declaration in

support of his summary judgment response, finding the declaration—which directly

contradicted his deposition testimony taken just four days later—was a sham.


4 / 30
         That left Hacienda’s counterclaim for a declaration of ownership of its master

sound recordings and related matters remaining. Hacienda maintained that Performer

Claimants Ramos, Serrata, and Guerrero entered into various recording agreements with

Hacienda dating back to the 1980s, whereby Performer Claimants were hired to record

vocals onto sound recordings for Hacienda and agreed that Hacienda would own the

master sound recordings to the albums. However, Performer Claimants asserted that they

owned the copyrights to Hacienda’s masters.

         On June 29, 2016, the Court granted summary judgment in favor of Hacienda on

all claims and entered a declaratory judgment that: (1) Hacienda owns the copyright to

the master sound recordings and compilations; (2) Performer Claimants and their assigns

have no copyright ownership in the master sound recordings and compilations; and (3)

any copyright registrations by Performer Claimants to Hacienda’s master sound

recordings and compilations are invalid. In reaching this conclusion, the Court found that

Hacienda produced uncontroverted evidence that Performer Claimants and/or Attorney

Showalter purchased, submitted to the U.S. Copyright Office, and claimed to own

Hacienda-published and released CDs containing Hacienda’s copyright notice; most of

Performer Claimants’ copyright registrations contained false publication dates and were

submitted more than five years after Hacienda’s creation, publication, and release of the

sound recordings; several of Performer Claimants’ copyright registrations contained

admittedly false authorship claims; and Performer Claimants falsely claimed to own

numerous master recordings.


5 / 30
         Claimants thereafter moved the Court to reconsider the denial of their breach of

contract claims, defer any future rulings, and order the parties to mediation, despite the

fact that there was nothing left to mediate. The Court denied the motion and entered Final

Judgment in favor of Hacienda on July 18, 2016, explicitly finding that the Hacienda

entities were “prevailing parties on all claims asserted in this matter and may file a Bill of

Costs and Motion for Attorneys’ Fees and Costs as may be allowed by law.” D.E. 205, p.

2. Claimants and Attorney Showalter were further ordered to: (1) cancel the 13 invalid

copyright registrations described in the Court’s June 29, 2016 Order; (2) identify any

newly-obtained or pending copyright registrations of Hacienda masters; and (3) request

that the U.S. Copyright Office cancel any newly-obtained or pending copyright

registrations of Hacienda masters.

         Claimants Guanajuato, Guerrero, and Serrata appealed the Court’s dismissal of

their claims for lack of standing, and Ramos appealed the Court’s order granting

summary judgment in favor of Hacienda on his breach of contract claim and awarding

Hacienda prevailing-party status. The Fifth Circuit affirmed this Court’s decisions.

Hacienda Records, L.P. v. Ramos, 718 Fed. App’x 223, 224 (5th Cir. 2018).

         Hacienda now seeks attorneys’ fees in the district court and on appeal.

II. Legal Standard

         A. The Lodestar Method.

         In the Fifth Circuit, reasonable attorneys’ fees are calculated using the lodestar

method. La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 323–24 (5th Cir. 1995). To


6 / 30
determine the lodestar, the court must determine the reasonable number of hours

expended by the attorney and the reasonable hourly rate for the attorney. The court then

multiplies the number of hours by the hourly rate. Id. at 324. The lodestar is intended to

reflect “the prevailing market rates in the relevant community.” Perdue v. Kenny A. ex

rel. Winn, 559 U.S. 542, 551 (2010). It “roughly approximates the fee that the prevailing

attorney would have received if he or she had been representing a paying client who was

billed by the hour in a comparable case.” Id. A reasonable fee is one that is sufficient to

induce a capable attorney to undertake the representation of a meritorious case, but is not

intended to produce windfalls to attorneys. Id. at 552. An attorney’s requested hourly rate

is prima facie reasonable when he or she requests that the lodestar be computed at his or

her customary billing rate, the rate is within the range of prevailing market rates, and the

rate is not contested. Kellstrom, 50 F.3d at 328.

         B. Johnson Adjustments

         There is a strong presumption in favor of the lodestar amount, but it may be

adjusted up or down based on twelve factors set out in Johnson v. Georgia Highway

Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974). Saizan v. Delta Concrete Prod. Co.,

Inc., 448 F.3d 795, 800 (5th Cir. 2006). The factors considered in Johnson include: (1)

the time and labor required to represent the client or clients; (2) the novelty and difficulty

of the issues in the case; (3) the skill required to perform the legal services properly; (4)

the preclusion of other employment by the attorney; (5) the customary fee charged for

those services in the relevant community; (6) whether the fee is fixed or contingent; (7)


7 / 30
the time limitations imposed by the client or circumstances; (8) the amount involved and

the result obtained; (9) the experience, reputation, and ability of the attorney; (10) the

undesirability of the case; (11) the nature and length of the professional relationship with

the client; and (12) awards in similar cases. Johnson, 488 F.2d at 717–19.

         “[T]he lodestar figure includes most, if not all, of the ‘relevant factors’

constituting a reasonable attorney’s fee.” Perdue, 559 U.S. at 553. Accordingly,

enhancements based on the Johnson factors are rare but may be awarded in exceptional

circumstances. Id. at 552. An enhancement may not be awarded based on a factor that is

subsumed in the lodestar calculation. Id. at 553. Thus, the novelty and complexity of a

case generally may not be used as a ground for enhancement because those factors

presumably are reflected in the number of billable hours recorded by the attorney. Id. In

addition, time limitations and the preclusion of other employment by the attorney

generally are subsumed in the lodestar calculation. Heidtman v. County of El Paso, 171

F.3d 1038, 1043–44 (5th Cir. 1999).

         C. Evidence

         “‘[T]he burden is on the applicant to produce satisfactory evidence that the

requested rates are in line with those prevailing in the community for similar services by

lawyers of reasonably comparable skill, experience and reputation.’” McClain v. Lufkin

Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011) (quoting Blum v. Stenson, 465 U.S. 886,

896, n.11 (2011)). Courts further require applicants to provide contemporaneous billing

records or other documents, which are examined to determine which hours are


8 / 30
compensable and which are not. In re Enron Corp. Sec., Derivative & ERISA Litig., 586

F. Supp. 2d 732, 755 (S.D. Tex. 2008).

         “The party seeking attorneys’ fees must present adequately documented time

records to the court. Using this time as a benchmark, the court should exclude all time

that is excessive, duplicative, or inadequately documented.” Watkins v. Fordice, 7 F.3d

453, 457 (5th Cir. 1993). Parties seeking attorneys’ fees have the burden of showing the

reasonableness of the hours billed and also of proving that they exercised billing

judgment. Hensley v. Eckerhart, 461 U.S. 424, 433–34 (1983). Counsel exercises billing

judgment when he or she documents hours charged and the hours written off as

unproductive, excessive, or redundant. Id. at 434.

III. Analysis

   A. Entitlement to Attorneys’ Fees

   The Court previously ruled that Hacienda was the prevailing party “on all claims” and

that it would “not entertain any motion for fees or costs by Claimants.” D.E. 205, p. 2. On

appeal, “even though [Claimants] did not prevail on any works considered by the court,

they contend[ed] they prevailed on all those works not considered by the court, and,

accordingly, claim[ed] prevailing-party status.” Hacienda Records, L.P. v. Ramos, 718

Fed. App’x 223, 236 (5th Cir. 2018). The Fifth Circuit rejected Claimants’ contention

that they were also prevailing parties and found that this Court did not abuse its discretion

in according Hacienda prevailing-party status, noting that “the overarching issue for all

settled claims involved contract disputes; state law applies because the fees were awarded


9 / 30
for breach of contract; [and] the prevailing-party status was decided under state law

because Texas awards attorney’s fees to the party prevailing on a contract claim.” Id. In

addition to contract claims, Hacienda argues it is entitled to attorneys’ fees and costs

under the Copyright Act and against Attorney Showalter under 28 US.C. § 1927, Federal

Rule of Civil Procedure 26, and the Court’s inherent power.

          1. Declaratory Judgment

          Hacienda was the prevailing party on all declaratory judgment claims in this case.

In a declaratory judgment action, a court may award “costs and reasonable and necessary

attorney’s fees as are equitable and just.” TEX. CIV. PRAC. & REM. CODE § 37.009; see

also Mercantile Nat’l Bank v. Bradford Trust Co., 850 F.2d 215, 216 (5th Cir. 1988).

However, the award of attorneys’ fees is not permitted under the rules governing

declaratory judgment actions if the claim for declaratory relief is duplicative of another

claim for which the recovery of fees is not permitted. MBM Fin. Corp. v. Woodlands

Oper. Co., 292 S.W.3d 660, 669–70 (Tex. 2009). Here, the declaratory judgment action

adjudicated in this Court’s June 29, 2016 Order granting summary judgment in favor of

Hacienda pertained to rights under recording contracts between Hacienda and Claimants.

Thus, attorneys’ fees may be awarded for Hacienda’s declaratory judgment claims in this

case. See Chesapeake Operating, Inc. v. Whitehead, 2011 WL 4372486, at *6 (S.D. Tex.

Sept. 19, 2011) (citing Allstate Ins. Co. v. Receivable Fin. Co., 2002 WL 32254893, *2

(N.D. Tex. Feb. 26, 2002)).




10 / 30
          2. Copyright Claims

          Hacienda was the prevailing party on all copyright claims in this case. Under the

Copyright Act, a district court may “award a reasonable attorney’s fee to the prevailing

party as part of the costs.” 17 U.S.C. § 505.

          In the Fifth Circuit, “an award of attorney’s fees to the prevailing party in a

copyright action is the rule rather than the exception and should be awarded routinely.”

Hunn v. Dan Wilson Homes, Inc., 789 F.3d 573, 588–89 (5th Cir. 2015) (internal

citations and quotations omitted); see also Beardmore v. Jacobson, 2016 WL 1253219,

*1 (S.D. Tex. Mar. 30, 2016) (“Although attorney’s fees are awarded in the trial court’s

discretion, in copyright cases they are the rule rather than the exception and should be

awarded routinely.”). The Supreme Court has identified the following factors to guide a

court’s discretion in awarding attorney’s fees in copyright cases: “‘frivolousness,

motivation, objective unreasonableness (both in the factual and in the legal components

of the case) and the need in particular circumstances to advance considerations of

compensation and deterrence.’” Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994)

(quoting Lieb v. Topstone Indus., Inc., 788 F.2d 151, 156 (3d Cir. 1986)). The Supreme

Court has further held that “the most critical factor is the degree of success obtained.”

Hensley v. Eckerhart, 461 U.S. 424, 436 (1983). Courts should also “give substantial

weight to the objective reasonableness of the losing party’s position.” Kirtsaeng v. John

Wiley & Sons, Inc., 136 S. Ct. 1979, 1983 (2016).




11 / 30
          Finally, in cases where the non-prevailing party’s “claim or defense was frivolous,

and the prevailing party obtained no relief at all[,] . . . the case for awarding attorneys’

fees is compelling.” All. for Water Efficiency v. Fryer, 2017 WL 201358, at *6 (N.D. Ill.

Jan. 18, 2017) (citing Klinger v. Conan Doyle Estate, Ltd., 761 F.3d 789, 789 (7th Cir.

2014)). “When the prevailing party is a defendant who receives no award, the

presumption in favor of awarding fees in usually strong.” Id. (citing Liang v. AWG

Remktg., Inc., 2016 WL 428294, at *6 (S.D. Ohio 2016)). This “ensures that in a

copyright infringement case, the defendant does not abandon a meritorious defense in

situations in which ‘the cost of vindication exceeds the private benefit to the party.’” Id.

(quoting Assessment Tech. of WI, LLC v. WireData, Inc., 361 F.3d 434, 437 (7th Cir.

2004)).

          Hacienda contends the following frivolous claims and/or objectively unreasonable

legal positions asserted by Claimants in this action justify an award of attorneys’ fees

under 17 U.S.C. § 505: lack of valid U.S. Copyright Registrations and U.S. Copyright

Deposits; reliance on invalid registrations as prima facie evidence of ownership; asserting

objectively unreasonable claims for statutory damages for “willful infringement” as to

434 works that Claimants either did not own, Hacienda had permission to use, or

Hacienda did not use, and then refusing to dismiss those claims despite notice from the

courts and counsel; lack of standing to pursue copyright claims; raising meritless claims

of ownership and infringement of Hacienda’s mastered recordings, infringement of the

compositions, and misappropriation of name and likeness; and asserting frivolous DMCA


12 / 30
claims when Judge Rosenthal previously ruled there was no copyright infringement by

Hacienda as to La Prieta Casada. See, e.g., Pronman v. Styles, 676 Fed. App’x 846, 849

(11th Cir. 2017) (affirming attorneys’ fees to alleged infringers under § 505 where

owners claimed $8,000,000 in damages, to which they were not entitled as any

infringement occurred years before owners registered their copyright, and owners’

unsupported infringement claim clouded title to property owned by alleged infringers);

Mostly Memories, Inc. v. For Your Ease Only, Inc., 526 F.3d 1093, 1099 (7th Cir. 2008)

(awarding attorneys’ fees to alleged infringers under § 505 where plaintiff moved for

dismissal after its company president made several statements in her deposition that were

directly at odds with allegations she had verified in the complaint, recognizing, “There is

no question that a dismissal with prejudice makes the defendant the prevailing party for

purposes of an award of attorney’s fees under § 505. . . . This is no less true when a case

is dismissed because the plaintiff ‘threw in the towel.’”).

          The Court finds Hacienda’s case for attorneys’ fees under the Copyright Act to be

compelling given the complete lack of merit to any of Claimants’ claims and the fact that

Hacienda obtained no monetary relief in this case. Moreover, the conduct exhibited by

Claimants and/or Attorney Showalter in this action—purchasing Hacienda’s copyrighted

CDs, secretly applying for copyright registrations claiming to own Hacienda’s master

sound recordings, then suing Hacienda for willful infringement for selling its own CDs—

is inexcusable and must be deterred.




13 / 30
          3. 28 U.S.C. § 1927

          Hacienda moves the Court to hold Attorney Showalter and his law firm jointly and

severally liable for attorneys’ fees and costs under 28 U.S.C. § 1927, which states:

          Any attorney . . . who so multiplies the proceedings in any case
          unreasonably and vexatiously may be required by the court to satisfy
          personally the excess costs, expenses, and attorneys’ fees reasonably
          incurred because of such conduct.

28 U.S.C. § 1927. “When an attorney’s conduct is so obviously unreasonable that a court

can infer an ‘improper purpose’ from the fact that the attorney persisted in it, it is

unnecessary for the court to explain at length why the vexatiousness prong has been

met.” Ratliff v. Stewart, 508 F.3d 225, 234 (5th Cir. 2007).

          Hacienda argues that Attorney Showalter unreasonably multiplied these

proceedings in a myriad of ways. For example, Showalter abused discovery by filing

sham declarations and failing to produce key requested documents—such as copyright

registrations obtained for Hacienda’s masters or the assignments and powers of attorney

relied upon by the Court in dismissing several Claimants for lack of standing—while

telling Hacienda that all responsive documents had been produced. Even after the Court

ordered Showalter to supplement his discovery responses, he consistently failed to do so.

See Malautea v. Suzuki Motor Corp., 987 F.2d 1536, 1545 (11th Cir. 1993) (affirming

district court’s finding that “defense counsel’s bad faith conduct multiplied the

proceedings unreasonably and vexatiously” where defense resistance to discovery

necessitated considerable court oversight). Showalter also pursued claims against

Hacienda involving Claimants who admittedly “had absolutely no dealings or

14 / 30
relationships with Hacienda” (D.E. 187, p. 4 n.5) and hundreds of compositions that

either Claimants did not own, Hacienda had permission to use, or Hacienda had not even

used. See Western Heritage Ins. v. Robertson, 224 F.3d 764, 2000 WL 992178, at *5 (5th

Cir. 2000) (“Counsel’s failure to reasonably investigate plaintiff’s claim or material

produced in discovery, which would have revealed the claim’s lack of merit, is bad faith

litigation,” and thus, “the entire litigation was unwarranted, unreasonable, vexatious, and

in bad faith,” resulting in defendant’s recovery of all fees against plaintiff and plaintiff’s

counsel under § 1927); Park Nat’l Bank v. Kaminetzky, 976 F. Supp. 571, 586 (S.D. Tex.

1996) (awarding attorney’s fees against counsel for failing to adequately investigate the

legal and factual basis for removal, where there existed “no colorable federal claim

whatsoever” that could be asserted by his clients). Showalter refused to dismiss frivolous

claims for statutory damages, which prolonged the prosecution of these claims. See FM

Indus., Inc. v. Citicorp Credit Serv., Inc., 614 F.3d 335, 338–39 (7th Cir. 2010) (awarding

sanctions under § 1927 where lawyers who prosecuted frivolous and inflated statutory

damages claims were “playing games” and “engaged in an abuse of the legal process”);

Baker v. Urban Outfitters, Inc., 431 F. Supp. 2d 351, 363 (S.D.N.Y. 2006) (“In view of

the clear statutory language precluding statutory damages in cases like the instant one and

in view of [counsel’s] prior experience with and knowledge of this point of law, it was

unreasonable, vexatious, and clearly in bad faith for [counsel] to include a claim for

statutory damages in the Complaint.”). Showalter similarly continued to prosecute claims

by Guanajuato, Guerrero, and Serrata, despite Judge Miller’s ruling in Guajardo, 2015


15 / 30
WL 12791487, that their assignments to Showalter destroyed their standing. See In re

Silica Products Liab. Litig., 398 F. Supp. 2d 563, 675–76 (S.D. Tex. 2005) (law firm’s

“continued prosecution” of meritless claims multiplied the proceedings vexatiously for an

improper purpose “to inflate the number of Plaintiffs and claims in order to overwhelm

the Defendants . . . in hopes of extracting mass nuisance-value settlements”). Showalter

also refused to voluntarily cancel the invalid registrations or notify Hacienda of any

newly-acquired or pending registrations without being ordered to do so by this Court.

          Hacienda maintains that Attorney Showalter’s improper motive can be inferred

based on the above conduct. See, e.g., Lahiri v. Universal Music & Video Distrib. Corp.,

606 F. 3d 1216, 1221 (9th Cir. 2010) (attorney’s misrepresentations of copyright law and

failure to perform basic research into client’s claim “evinced his bad faith and

recklessness in pursing [client’s] copyright claim”); Bell v. Taylor, 2016 WL 4592205, *3

(S.D. Ind. Sept. 2, 2016) (repeated filing of lawsuits “involving the same or similar

infringement allegations . . . appear[ed] to be an attempt to extract quick, small

settlements from many defendants instead of using the judicial process to protect his

copyright against legitimate infringing actors”). Hacienda argues Showalter’s motive may

also be inferred because he owns two competing record companies, Gold Rhyme Records

and Musica Adelena/Tempest, on behalf of which he has previously sued Hacienda

Records. Supra, Part I, n.2. See Farouk Sys., Inc. v. AG Global Prods., LLC, 2016 WL

6037231, *2 (S.D. Tex. Oct. 14, 2016) (finding plaintiff “had an improper motive” for

filing copyright lawsuit against business competitor); Schurr v. Molacek, 2016 WL


16 / 30
6680287, *8 (E.D. La Nov. 14, 2016) (“The lack of factual support provided by

Plaintiffs” makes their claims “appear frivolous, unreasonable, and calculated to subject a

smaller competitor to the high cost of defending itself in litigation.”).

          The Court finds that Attorney Showalter unreasonably and vexatiously multiplied

these proceedings. It is clear that Showalter, and not Claimants, was the driving force in

this protracted litigation. He represented to the Court that Claimants are “unknowing and

unsophisticated composers and artists” who have “little to no education and often times

barely speak English.” D.E. 141 ¶ 35. Some Claimants were unaware they were suing

Hacienda rather than defending a lawsuit.3                     These same Claimants were similarly

unaware and/or denied they had assigned all their rights to Showalter to pursue any

copyright claims.4 Still, Showalter aggressively prosecuted Claimants’ claims against

Hacienda even after they were determined to be meritless and/or brought without

standing. And, even after all Claimants’ claims had been dismissed and Hacienda was

granted summary judgment on all its claims, Showalter moved the Court to order the

parties to mediation—on what claims remains unclear.




3
   See Serrata Dep., D.E. 126-3 at 8:6-10 (Q: You’re suing [Hacienda] for royalties; is that true? A. No, sir. . . .
They’re suing me.”), 71:19 (“I’m not suing Hacienda.”); Salcedo Dep., D.E. 126-6 at 9:12-16 (“Q. Do you know
what claims you’re bringing against Hacienda Records? . . . A. I don’t – I don’t know why I’m here. Can you tell me
why I’m here[?]”).
4
  See Seratta Dep. at 290:22 – 291:12 (“Q. Did you ever assign any rights or interests in your compositions or sound
recordings to the Showalter Firm or David Showalter? A. No. . . . Q. And why did you sign this document? . . . A.
What is it?. . . I don't even know what it is.”) Salcedo Dep. at 72:9-13. (“Q. Have you ever assigned any rights or
ownership in any of Mr. Salcedo’s works or your works? . . . A. No.”).


17 / 30
          Pursuant to 28 U.S.C. § 1927, Attorney Showalter and the Showalter Law Firm

are jointly and severally liable with Claimants for all attorneys’ fees and costs awarded

herein.

          B. Calculation of Attorneys’ Fees

          1. Hourly Rate

          Hacienda requests a rate of $500 per hour for shareholder/of counsel time and

$225–$350 per hour for associates’ time. According to the Affidavit of Hacienda’s

counsel of record, Roland Garcia,5 the regular hourly rates of the attorneys who

predominantly worked on this case are as follows: Roland Garcia (shareholder) $890;

Jennifer Tomsen (shareholder) $680; Kendryl Hanks (shareholder) $645; and Tara

Williams (of counsel) $650. Garcia Aff., D.E. 222-1, ¶ 5. However, each reduced their

rate and charged Hacienda $350 per hour for this case. D.E. 222-2, p. 3. The record

shows that associates billed Hacienda at a rate of $300 per hour. Id.

          In order to determine an appropriate fee, this Court has previously turned to a

more objective source, the State Bar of Texas (SBOT) Hourly Rate Fact Sheet, available

at www.texasbar.com/AM/Template.cfm?Section=Archives (last visited Dec. 4, 2018).

See Martinez v. Refinery Terminal Fire Co., 2016 WL 4594945, at *8 (S.D. Tex. Sept. 2,

2016).6 According to the 2015–2016 SBOT Fact Sheet, the overall median hourly rate in


5
   Claimants move to strike Garcia’s Declaration as a “blatant attempt to circumvent the page limitations” set by the
Court. D.E. 230, p. 4. Garcia’s declaration is not a legal memorandum, but is instead evidence, on which there are
no page limitations. To the extent the declaration offers legal conclusions, those portions were disregarded.
6
   The SBOT conducts a voluntary survey every other year to obtain information on hourly rates charged by Texas
attorneys. The survey gives median hourly fees broken down into geographic areas, years of experience, firm size,
and practice areas, among other categories.

18 / 30
Texas in 2015 was $288. The median hourly rates in Houston, Texas, for the following

practice areas relevant to this case were: business $300; appellate $325; entertainment

$300; intellectual property $345; and commercial litigation $295.

          On this record, the Court finds that a rate of $350 per hour billed by counsel for

Hacienda for partner time and $300 per hour for associates’ time is appropriate in this

case.

          2. Hours Spent

          Claimants argue the fees requested by Hacienda are “grossly excessive . . . inflated

and not attributed to any particular conduct on the part of [Claimants].” D.E. 230, p. 4.

Claimants also complain there is a “lack of description for huge blocks of time spent by

associates,” but they do not cite to specific time logs contained in roughly 200 pages of

billing records filed by Hacienda. See id., p. 32. Claimants further claim that Hacienda’s

“excessive billing practice was compounded by unreasonable discovery and email

conduct which drove up the fees.” Id.

          Attorney Garcia states that he has exercised billing judgment and has written off

or not invoiced Hacienda for at least 20% of all time in order to account for time spent on

unsuccessful motions, such as Hacienda’s motion to dismiss (initially denied in part),

motion to realign (denied as premature), response to Claimants’ motion strike Hacienda’s

first motion for attorney’s fees (granted), and motion for leave to extend page limit of

reply in support of attorneys’ fees and proposed reply (denied). Hacienda also did not

include any time billed for work performed after March 2018.


19 / 30
          Having reviewed the detailed billing records supplied by Hacienda, the Court finds

that the hours spent are reasonable.

          3. Johnson Factors

          Hacienda requests an upward adjustment of two times the loadstar. This request is

denied. The Court finds that the lodestar amount represents a reasonable award of

attorneys’ fees in this case.

          4. Approved Attorneys’ Fees

          Based on the Court’s analysis, the Court approves attorneys’ fees of $177,058.50

incurred in the district court and $59,486.00 on appeal.7 $149,628.50 is assessed against

all Claimants and Attorney Showalter, jointly and severally; $27,430.00 is assessed

against Ramos, Serrata, Guerrero (Performer Claimants), and Attorney Showalter, jointly

and severally; and $59,486.00 is assessed against Appellants Ramos, Serrata, Guerrero,

Salcedo, and Guanajuato and Attorney Showalter, jointly and severally. See LaFarge

Corp. v. No. 1 Contract. Corp., 2008 WL 2120518, at *13 (M.D. Penn. May 19, 2008),

modified by 2008 WL 3910673 (M.D. Penn. Aug. 20, 2008) (various amounts awarded

against different defendants and against counsel).

          Attorneys’ fees are segregated as follows: Phase One ($127,711.50) includes fees

incurred from inception through September 30, 2015, after which all Songwriter

Claimants’ claims had been dismissed. Phase One fees are attributable to all Claimants

and Attorney Showalter. Phase Two ($27,430.00) includes fees incurred from October 1,
7
   Records supporting attorneys’ fees in the trial court run from 2/14/2014 (Invoice 3588328) through 9/2/2016
(Invoice 4284339). D.E. 222-2. Records supporting attorneys’ fees on appeal run from 12/2/2016 (Invoice 4359635)
through 3/31/2018 (Invoice 4738790). D.E. 251-2.

20 / 30
2015, through June 29, 2016, after which all Performer Claimants’ claims had been

dismissed. Phase Two fees are attributable to Performer Claimants and Attorney

Showalter. Phase Three ($21,917.00) includes fees incurred from June 30, 2016, through

September 2, 2016, related to Hacienda’s motion for attorneys’ fees. Phase Three fees are

attributable to all Claimants and Attorney Showalter. Phase Four ($59,486.00) includes

appellate fees incurred from December 2, 2016, through March 31, 2018. Phase Four fees

are attributable to Appellants and Attorney Showalter.

          C. Costs and Expenses

          The Fifth Circuit has already awarded appellate costs to Hacienda in the amount of

$74.55. See D.E. 251-4, p. 29. Hacienda seeks reimbursement for costs in the district

court in the amount of $58,026.60, which includes: filing and process fees; deposition

and transcript costs; printing and copying charges; translation services; electronic

research; postage, shipping, and messenger services; travel expenses; facsimile charges;

publication charges; service company charges; and “other” charges. See D.E. 222-4

(records of costs advanced to Hacienda by Greenberg Traurig, LLP) and 222-5 (records

of costs paid directly by Hacienda).

          Claimants contend that Hacienda’s request for costs is unreasonable and contains a

“laundry list of non-recoverable expenses ranging from irrelevant depositions, fictional

billing for electronic research, outrageous fax charges in the digital age, and expensing

reusable hardware.” D.E. 230, p. 34.




21 / 30
          1. Legal Standard

          Federal Rule of Civil Procedure 54(d) addresses costs other than attorney’s fees:

“Unless a federal statute, these rules, or a court order provides otherwise, costs—other

than attorney’s fees—should be allowed to the prevailing party.” FED. R. CIV. P.

54(d)(1). Costs are limited by 28 U.S.C. § 1920, which provides that the following

expenses may be taxed as costs:

               1) Fees of the clerk and marshal;

               2) Fees for printed or electronically recorded transcripts
                  necessarily obtained for use in the case;

               3) Fees and disbursements for printing and witnesses;

               4) Fees for exemplification and the costs of making copies of
                  any material where the copies are necessarily obtained for
                  use in the case;

               5) Docket fees under section 1923 of this title;

               6) Compensation of court appointed experts, compensation of
                  interpreters, and salaries, fees, expenses, and costs of
                  special interpretation services under section 1828 of this
                  title.

28 U.S.C. § 1920.

          The Supreme Court has indicated that courts may only award costs that are

articulated in § 1920 absent explicit statutory or contractual authorization to the contrary.

Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 444–45 (1987); Mota v. Univ. of

Tex. Houston Health Sci. Ctr., 261 F.3d 512, 529 (5th Cir. 2001). Here, that “explicit

statutory authority” is found in 17 U.S.C. § 505, which specifically applies to copyright


22 / 30
cases. Guzman v. Hacienda Records, 2015 WL 4920058, at *1 (S.D. Tex. Aug. 18, 2015)

(citing Susan Wakeen Doll Co. v. Ashton Drake Galleries, 272 F.3d 441, 458 (7th Cir.

2001) (“[A]ny award of fees and non-taxable costs must come through [section 505], and

not through the general cost provisions of 28 U.S.C. § 1920.”)). “In stark contrast to the

list of taxable costs in section 1920, the copyright statute contains no such list and just

refers to ‘full costs.’” Id. at *2.

          As a sister court in the Southern District of Texas recently recognized:

                 Circuit courts are split on whether the reference to “full costs”
                 in § 505 is limited to costs enumerated in § 1920 or is broader
                 in scope. Compare, e.g., InvesSys, Inc., 369 F.3d at 22–23
                 (broad view); Adsani v. Miller, 139 F.3d 67, 75 (2d Cir. 1998),
                 cert. denied, 119 S. Ct. 176 (1998) (broad view); Coles v.
                 Wonder, 283 F.3d 798, 803 (6th Cir. 2002) (affirming award
                 of costs not taxable under § 1920); Susan Wakeen Doll Co.,
                 Inc. v. Ashton Drake Galleries, 272 F.3d 441, 457–58 (7th Cir.
                 2001) (§ 505 displaces § 1920 in copyright cases and allows
                 award of attorney’s fees as costs); with Pinkham v. Camex,
                 Inc., 84 F.3d 292, 295 (8th Cir. 1996) (per curiam) (§ 505
                 costs are limited to § 1920 costs); Artisan Contractors
                 Association of America, Inc. v. Frontier Insurance Co., 275
                 F.3d 1038, 1040 (11th Cir. 2001) (per curiam) (§ 505 costs are
                 limited to costs authorized by § 1920). The Fifth Circuit has
                 not addressed the issue, and courts in this district are split.

Energy Intelligence Grp., Inc. v. Kayne Anderson Capital Advisors, LP, 2018 WL

2048896, at *23 (S.D. Tex. May 2, 2018) (citing Guzman, 2015 WL 4920058 at *2, and

Tempest Publishing, 141 F. Supp. 3d at 718).

          Somewhat ironically, both cases in this district cited by Energy Intelligence

involve the Showalter Law Firm and Hacienda Records. The Guzman court reasoned that

§ 505 “must cover more costs than those listed in section 1920 or there would be no need

23 / 30
for a separate copyright provision and no effect given to the different statutory language.”

2015 WL 4920058 at *2 (citing Twentieth Century Fox Film Corp. v. Ent. Distrib., 429

F.3d 869, 885 (9th Cir. 2005) (“Construing § 505 as limiting the costs that may be

awarded to any particular subset of taxable costs effectively reads the word ‘full’ out of

the statute. We must give every word in a statute meaning.”)). “Based on these

observations, the Guzman court concluded that Congress intended § 505 to cover the full

costs of litigation (subject to the substantive rules otherwise applicable to § 505) without

the categorical restrictions contained in § 1920.” Energy Intelligence, 2018 WL 2048896

at *23. The Tempest court, however, concluded that “the costs taxable under § 505 are

limited to those enumerated in § 1920” because “[a]lthough there is some evidence that

Congress intended costs recoverable under § 505 to exceed those recoverable under §

1920, that evidence is not clear or explicit, as needed to conclude that the general statute

controls the more specific one.” Tempest Publ’g, 141 F. Supp. 3d at 723 (citing Crawford

Fitting, 482 U.S. at 445).

          Like the court in Energy Intelligence, this Court “find[s] the reasoning of Guzman

persuasive” and “concludes that § 505 authorizes an award of costs that is broader in

scope and not limited to the categories of costs allowable under § 1920.” Energy

Intelligence, 2018 WL 2048896 at *23; see also N. Atl. Operating Co., Inc. v. Mike’s

Worldwide, LLC, 2018 WL 3388299, at *2 (S.D. Tex. July 11, 2018) (“All costs of the

action may be recovered under the Lanham Act and the Copyright Act.”).




24 / 30
          2. Calculation of Costs and Expenses

          a. Filing and Process Fees

          Hacienda seeks $909.00 in filing and process fees. Such fees may be taxed as costs

under 28 U.S.C. § 1920(1).

          b. Depositions and Transcripts

          Hacienda seeks $22,381.45 in costs for depositions and $536.90 related to

transcripts. Such costs may be taxed as costs under 28 U.S.C. § 1920(2). Claimants object

to costs for “irrelevant depositions” but do not specify whose depositions they consider to

be unnecessary. A deposition need not be introduced into evidence at trial in order to be

necessarily obtained for use in the case. Fogleman v. ARAMCO (Arabian Am. Oil Co.),

920 F.2d 278, 285 (5th Cir. 1991). “If, at the time it was taken, a deposition could

reasonably be expected to be used for trial preparation, rather than merely for discovery,

it may be included in the costs of the prevailing party.” Id. A deposition obtained for use

at trial or in preparation for trial, rather than for the mere convenience of counsel, may

similarly be included as a taxable cost. Id. The Court finds deposition and transcript costs

to be a reasonable and necessary expense in this case.

          c. Printing and Copying

          Hacienda seeks $469.20 for photocopies, $4,564.62 for off-site printing and

copying charges, and $8,441.01 for copying cassette tapes and CDs. Costs may be

awarded for printing and copies of “any materials” when they are necessarily obtained for

use in a case. 28 U.S.C. §§ 1920(3), (4).


25 / 30
          d. Translation Services

          Hacienda seeks $750.00 for translation services. Such costs may be taxed under 28

U.S.C. § 1920(6).

          e. Electronic Research

          Hacienda seeks $7,615.65 for Westlaw, Lexis, and PACER research. Claimants

object to paying for “fictional billing for electronic research;” however, Hacienda has

provided detailing billing logs supporting such charges. “[C]omputer-assisted research

should be . . . reimbursed under attorney’s fee statutes like section 505, so long as the

research cost is in fact paid by the firm to a third-party provider and is customarily

charged by the firm to its clients as a separate disbursement.” InvesSys, Inc. v. McGraw-

Hill Co., Ltd., 369 F.3d 16, 22 (1st Cir. 2004).

          f. Postage & Delivery

          Hacienda seeks $589.88 for postage, FedEx, UPS, and messenger services. These

costs may be recovered under § 505. Broad. Music, Inc. v. Bandera Cowboy Bar, LLC,

2010 WL 11597871, at *3 (W.D. Tex. Apr. 13, 2010) (postage); Yash Raj Films (USA)

Inc. v. Movie Time Video USA, Inc., 2007 WL 2572109, at *6 (E.D.N.Y. July 26, 2007)

(postage and messenger expenses).

          g. Travel Expenses

          Hacienda seeks $3,495.15 for transportation, lodging, mileage, business meals,

and parking expenses related to counsel’s attendance at court hearings and depositions.

These costs may be recovered under § 505. See, e.g., Mike’s Worldwide, 2018 WL


26 / 30
3388299 at *2 (travel); Corbis Corp. v. Starr, 2010 WL 11561862, at *10 (N.D. Ohio

Sept. 3, 2010) (attorney travel, lodging, and food).

          h. Facsimile Charges

          Hacienda seeks $1,057.00 for facsimile charges. Claimants argue these charges are

“outrageous;” however, facsimile costs are recoverable under § 505. See Pinkham v.

Camex, Inc., 84 F.3d 292, 294–95 (8th Cir. 1996) (citing West Virginia Univ. Hosps., Inc.

v. Casey, 499 U.S. 83, 87 n.3 (1991)).

          i. Publication Charges

          Hacienda seeks $3,519.00 for publication charges paid to the U.S. Copyright

Office for copyright publications. The Court finds this to be a reasonable and necessary

expense.

          j. Service Company Charges

          Hacienda seeks $303.10 for “service company charges” paid to a third party for a

CD Master. The Court finds this to be a reasonable and necessary expense.

          k. Other Charges

          Hacienda seeks $3,394.64 for “other” charges. This includes $3,352.00 paid to the

U.S. Copyright Office for copyright deposits, retrieval, copies, and certifications, plus

$42.64 paid to a third party vendor for thumb drives. The Court finds these to be

reasonable and necessary expenses.




27 / 30
          3. Approved Costs

          The Court approves costs of $58,026.60 incurred in the district court and $74.55

on appeal. $57,293.62 is assessed against all Claimants and Attorney Showalter, jointly

and severally; $732.98 is assessed against Ramos, Serrata, Guerrero, and Attorney

Showalter, jointly and severally; and $74.55 is assessed against Ramos, Serrata,

Guerrero, Salcedo, Guanajuato, and Attorney Showalter, jointly and severally.

          The Court previously divided this litigation into four phases. See Part III.B.4,

supra. Phase One costs ($56,605.49) are attributable to all Claimants and Attorney

Showalter. Phase Two costs ($732.98) are attributable to Performer Claimants and

Attorney Showalter. Phase Three costs ($688.13) are attributable to all Claimants and

Attorney Showalter. Phase Four costs ($74.55) are attributable to Appellants and

Attorney Showalter.

IV. Injunctive Relief

          Finally, Hacienda moves the Court to enjoin Claimants, Attorney Showalter, and

the Showalter Law Firm (and any lawyers working in collaboration or affiliation with

Showalter) from filing further lawsuits against any Hacienda entities without first

obtaining leave of this Court. Hacienda asks that any such request for leave—and any

complaint, should leave be granted—be filed in this Court only and include a sworn

statement and evidence of the following:

            (1) a certified copy of the U.S. Copyright Registration and U.S.
                Copyright Deposit to the work in question;



28 / 30
            (2) a copy of the Hacienda product containing the Hacienda sound
                recording in question;

            (3) a comparison of the certified copies of the U.S. Copyright
                Registration and U.S. Copyright Deposit of the work in question
                with the Hacienda sound recording, and confirmation Hacienda
                has in fact used the exact work registered and deposited with the
                U.S. Copyright Office;

            (4) identification of any other U.S. Copyright Registrations to a work
                by the same title, but which name a different author, owner or
                claimant, and informing the Court of such other registrations,
                including the registration number, title, contents, author, owner,
                claimant, year of completion, date of first publication, and date of
                registration;

            (5) whether Hacienda had published or released its sound recording
                in question prior to three months of the date of the registration of
                the work in question (such determination may be made by
                reference to the date on the Copyright Notice affixed to the
                Hacienda product in question); and

            (6) certification that a copy of any such motion for leave, including
                all evidence and exhibits (including color copies and audio files),
                was contemporaneously hand-delivered to Hacienda’s
                undersigned lead counsel.

          The Court finds that the award of attorneys’ fees and costs is sufficient to deter

Claimants and Attorney Showalter from prosecuting similar unsupported claims in the

future. Accordingly, Hacienda’s request for injunctive relief is DENIED.

V. Conclusion

          For the reasons set forth above, the Court GRANTS IN PART Hacienda’s

motions for attorneys’ fees and costs (D.E. 222, 251) and awards attorneys’ fees in the

amount of $236,544.50 and costs in the amount of $58,101.15. This award is segregated

as follows: $206,922.12 is assessed against all Claimants and Attorney Showalter, jointly

29 / 30
and severally; $28,162.98 is assessed against Ramos, Serrata, Guerrero, and Attorney

Showalter, jointly and severally; and $59,560.55 is assessed against Ramos, Serrata,

Guerrero, Salcedo, Guanajuato, and Attorney Showalter, jointly and severally.

             ORDERED this 3rd day of January, 2019.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




30 / 30
